

TERRAVIA HOLDINGS, INC.
$25,000,000

COMMON STOCK

SALES AGREEMENT

August 8, 2016


Cowen and Company, LLC
599 Lexington Avenue
New York, NY 10022


Ladies and Gentlemen:


TerraVia Holdings, Inc. (the “Company”), confirms its agreement (this
“Agreement”) with Cowen and Company, LLC (“Cowen”), as follows:
1.  Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through Cowen, acting as agent and/or
principal, shares (the “Placement Shares”) of the Company’s common stock, par
value $0.001 per share (the “Common Stock”), having an aggregate offering price
of up to $25,000,000. Notwithstanding anything to the contrary contained herein,
the parties hereto agree that compliance with the limitation set forth in this
Section 1 on the number of shares of Common Stock issued and sold under this
Agreement shall be the sole responsibility of the Company, and Cowen shall have
no obligation in connection with such compliance. The issuance and sale of
Common Stock through Cowen will be effected pursuant to the Registration
Statement (as defined below) filed by the Company and declared effective by the
Securities and Exchange Commission (the “Commission”), although nothing in this
Agreement shall be construed as requiring the Company to use the Registration
Statement (as defined below) to issue the Common Stock.
The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3
(File No. 333-212448), including a base prospectus, relating to certain
securities, including the Common Stock, to be issued from time to time by the
Company, and which incorporates by reference documents that the Company has
filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (collectively,
the “Exchange Act”). The Company has prepared a prospectus supplement
specifically relating to the Placement Shares (the “Prospectus Supplement”) to
the base prospectus included as part of such registration statement. The Company
has furnished to Cowen, for use by Cowen, copies of the prospectus included as
part of such registration statement, as supplemented by the Prospectus
Supplement, relating to the Placement Shares. Except where the context otherwise
requires, such registration statement, as amended when it became effective,
including all documents filed as part thereof or incorporated by reference
therein, and including any information contained in a Prospectus (as defined
below) subsequently filed with the Commission pursuant to Rule 424(b) under the
Securities Act or deemed to be a part of such registration statement pursuant to
Rule 430B or 462(b) of the Securities Act, is herein called the “Registration
Statement.” The base prospectus, including all documents incorporated therein by
reference, included in the Registration Statement, as it may be supplemented by
the Prospectus Supplement, in the form in which such base prospectus and/or
Prospectus Supplement have most recently been filed by the Company with the
Commission pursuant to Rule 424(b) under the Securities Act, together with any
“issuer free writing prospectus,” as defined in Rule 433 of the Securities Act
regulations (“Rule 433”), relating to the Placement Shares that (i) is required
to be filed with the Commission by the Company or (ii) is exempt from filing
pursuant to Rule 433(d)(5)(i), in each case in the form filed or required to be
filed with the Commission or, if not required to be filed, in the form retained
in the Company’s records pursuant to Rule 433(g), is herein called the
“Prospectus.” Any reference herein to the Registration Statement, the Prospectus
or any amendment or supplement thereto shall be deemed to refer to and include
the documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
pursuant to the Electronic Data Gathering Analysis and Retrieval System
(“EDGAR”).
2.      Placements. Each time that the Company wishes to issue and sell the
Placement Shares hereunder (each, a “Placement”), it will notify Cowen by email
notice (or other method mutually agreed to in writing by the parties) (a
“Placement Notice”) containing the parameters in accordance with which it
desires the Placement Shares to be sold, which shall at a minimum include the
number of shares of Placement Shares to be issued, the time period during which
sales are requested to be made, any limitation on the number of Placement Shares
that may be sold in any one Trading Day (as defined in Section 3) and any
minimum price below which sales may not be made, a form of which containing such
minimum sales parameters necessary is attached hereto as Schedule 1. The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule 2 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from Cowen set forth on Schedule 2, as such Schedule 2 may be
amended from time to time. The Placement Notice shall be effective upon receipt
by Cowen unless and until (i) in accordance with the notice requirements set
forth in Section 4, Cowen declines to accept the terms contained therein for any
reason, in its sole discretion, (ii) the entire amount of the Placement Shares
have been sold, (iii) in accordance with the notice requirements set forth in
Section 4, the Company suspends or terminates the Placement Notice for any
reason, in its sole discretion, (iv) the Company issues a subsequent Placement
Notice with parameters superseding those on the earlier dated Placement Notice,
or (v) the Agreement has been terminated under the provisions of Section 11. The
amount of any discount, commission or other compensation to be paid by the
Company to Cowen in connection with the sale of the Placement Shares shall be
calculated in accordance with the terms set forth in Schedule 3. It is expressly
acknowledged and agreed that neither the Company nor Cowen will have any
obligation whatsoever with respect to a Placement or any Placement Shares unless
and until the Company delivers a Placement Notice to Cowen and Cowen does not
decline such Placement Notice pursuant to the terms set forth above, and then
only upon the terms specified therein and herein. In the event of a conflict
between the terms of this Agreement and the terms of a Placement Notice, the
terms of the Placement Notice will control.
3.      Sale of Placement Shares by Cowen. Subject to the terms and conditions
herein set forth, upon the Company’s delivery of a Placement Notice, and unless
the sale of the Placement Shares described therein has been declined, suspended,
or otherwise terminated in accordance with the terms of this Agreement, Cowen,
for the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable state and federal laws, rules and regulations and the rules of the
Nasdaq Stock Market LLC (“Nasdaq”) to sell such Placement Shares up to the
amount specified, and otherwise in accordance with the terms of such Placement
Notice. Cowen will provide written confirmation to the Company (including by
email correspondence to each of the individuals of the Company set forth on
Schedule 2, if receipt of such correspondence is actually acknowledged by any of
the individuals to whom the notice is sent, other than via auto-reply) no later
than the opening of the Trading Day (as defined below) immediately following the
Trading Day on which it has made sales of Placement Shares hereunder setting
forth the number of Placement Shares sold on such day, the volume-weighted
average price of the Placement Shares sold, and the Net Proceeds (as defined
below) payable to the Company. Subject to the terms of a Placement Notice, Cowen
may sell Placement Shares by any method permitted by law deemed to be an “at the
market” offering as defined in Rule 415 of the Securities Act, including without
limitation sales made through Nasdaq, on any other existing trading market for
the Common Stock or to or through a market maker. If expressly authorized by the
Company in a Placement Notice, Cowen may also sell Placement Shares in
negotiated transactions. Notwithstanding the provisions of Section 6(ii), Cowen
shall not purchase Placement Shares for its own account as principal unless
expressly authorized to do so by the Company in a Placement Notice. The Company
acknowledges and agrees that (i) there can be no assurance that Cowen will be
successful in selling Placement Shares, and (ii) Cowen will incur no liability
or obligation to the Company or any other person or entity if it does not sell
Placement Shares for any reason other than a failure by Cowen to use its
commercially reasonable efforts consistent with its normal trading and sales
practices to sell such Placement Shares as required under this Section 3. For
the purposes hereof, “Trading Day” means any day on which the Company’s Common
Stock is purchased and sold on the principal market on which the Common Stock is
listed or quoted.
4.      Suspension of Sales.
(a)    The Company or Cowen may, upon notice to the other party in writing
(including by email correspondence to each of the individuals of the other party
set forth on Schedule 2, if receipt of such correspondence is actually
acknowledged by any of the individuals to whom the notice is sent, other than
via auto-reply) or by telephone (confirmed immediately by verifiable facsimile
transmission or email correspondence to each of the individuals of the other
party set forth on Schedule 2), suspend any sale of Placement Shares; provided,
however, that such suspension shall not affect or impair either party’s
obligations with respect to any Placement Shares sold hereunder prior to the
receipt of such notice. Each of the parties agrees that no such notice under
this Section 4 shall be effective against the other unless it is made to one of
the individuals named on Schedule 2 hereto, as such schedule may be amended from
time to time.
(b)    Notwithstanding any other provision of this Agreement, during any period
in which the Company is in possession of material non-public information, the
Company and Cowen agree that (i) no sale of Placement Shares will take place,
(ii) the Company shall not request the sale of any Placement Shares, and (iii)
Cowen shall not be obligated to sell or offer to sell any Placement Shares.


5.      Settlement.
(a)         Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date” and the first such settlement date, the “First Delivery
Date”). The amount of proceeds to be delivered to the Company on a Settlement
Date against receipt of the Placement Shares sold (the “Net Proceeds”) will be
equal to the aggregate sales price received by Cowen at which such Placement
Shares were sold, after deduction for (i) Cowen’s commission, discount or other
compensation for such sales payable by the Company pursuant to Section 2 hereof,
(ii) any other amounts due and payable by the Company to Cowen hereunder
pursuant to Section 7(g) (Expenses) hereof, and (iii) any transaction fees
imposed by any governmental or self-regulatory organization in respect of such
sales.
(b)         Delivery of Placement Shares. On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Shares being sold by crediting Cowen’s or its designee’s account
(provided Cowen shall have given the Company written notice of such designee at
least one Trading Day prior to the Settlement Date) at The Depository Trust
Company through its Deposit and Withdrawal at Custodian System or by such other
means of delivery as may be mutually agreed upon by the parties hereto which in
all cases shall be freely tradeable, transferable, registered shares in good
deliverable form. On each Settlement Date, Cowen will deliver the related Net
Proceeds in same day funds to an account designated by the Company on, or prior
to, the Settlement Date. Cowen will be responsible for providing DWAC
instructions or instructions for delivery by other means with regard to the
transfer of Placement Shares being sold. The Company agrees that if the Company,
or its transfer agent (if applicable), defaults in its obligation to deliver
duly authorized Placement Shares on a Settlement Date (other than as a result of
a failure by Cowen to provide instructions for delivery), the Company agrees
that in addition to and in no way limiting the rights and obligations set forth
in Section 9(a) (Indemnification and Contribution) hereto, it will (i) hold
Cowen harmless against any loss, claim, damage, or reasonable, documented
expense (including reasonable legal fees and expenses), as incurred, arising out
of or in connection with such default by the Company and (ii) pay to Cowen
(without duplication) any commission, discount, or other compensation to which
it would otherwise have been entitled absent such default.
6.      Representations and Warranties of the Company. The Company represents
and warrants to, and agrees with, Cowen that as of the date of this Agreement,
each Representation Date (as defined in Section 7(m)), each date on which a
Placement Notice is given, and any date on which Placement Shares are sold
hereunder:
(a)         Compliance with Registration Requirements. The Registration
Statement and any Rule 462(b) Registration Statement have been declared
effective by the Commission under the Securities Act. The Company has complied
to the Commission’s satisfaction with all requests of the Commission for
additional or supplemental information. No stop order suspending the
effectiveness of the Registration Statement or any Rule 462(b) Registration
Statement is in effect and no proceedings for such purpose have been instituted
or are pending or, to the knowledge of the Company, contemplated or threatened
by the Commission. The Company meets the requirements for use of Form S‑3 under
the Securities Act. The sale of the Placement Shares hereunder meets the
requirements of General Instruction I.B.1 of Form S-3.
(b)          No Misstatement or Omission. The Prospectus when filed complied
and, as amended or supplemented, if applicable, will comply in all material
respects with the Securities Act. Each of the Registration Statement, any
Rule 462(b) Registration Statement, the Prospectus and any post-effective
amendments or supplements thereto, at the time it became effective or its date,
as applicable, complied and as of each of the Settlement Dates, if any, will
comply in all material respects with the Securities Act and did not and, as of
each Settlement Date, if any, will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Prospectus, as
amended or supplemented, as of its date, did not and, as of each of the
Settlement Dates, if any, will not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The representations and warranties set forth in the two immediately
preceding sentences do not apply to statements in or omissions from the
Registration Statement, any Rule 462(b) Registration Statement, or any
post-effective amendment thereto, or the Prospectus, or any amendments or
supplements thereto, made in reliance upon and in conformity with information
relating to Cowen furnished to the Company in writing by Cowen expressly for use
therein. There are no contracts or other documents required to be described in
the Prospectus or to be filed as exhibits to the Registration Statement which
have not been described or filed as required.
(c)         Offering Materials Furnished to Cowen. The Company has delivered to
Cowen one complete copy of the Registration Statement and a copy of each consent
and certificate of experts filed as a part thereof, and conformed copies of the
Registration Statement (without exhibits) and the Prospectus, as amended or
supplemented, in such quantities and at such places as Cowen has reasonably
requested.
(d)         Not an Ineligible Issuer. The Company currently is not an
“ineligible issuer,” as defined in Rule 405 of the rules and regulation of the
Commission. The Company agrees to notify Cowen promptly upon the Company
becoming an “ineligible issuer.”
(e)         Distribution of Offering Material By the Company. The Company has
not distributed and will not distribute, prior to the completion of Cowen’s
distribution of the Placement Shares, any offering material in connection with
the offering and sale of the Placement Shares other than the Prospectus or the
Registration Statement or any free writing prospectus (as defined in Rule 405
under the Securities Act) reviewed and consented to by Cowen.
(f)         The Sales Agreement. This Agreement has been duly authorized,
executed and delivered by, and is a valid and binding agreement of, the Company,
enforceable against the Company in accordance with its terms, except as rights
to indemnification hereunder may be limited by applicable law and except as the
enforcement hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.
(g)         Authorization of the Common Stock. The Placement Shares are duly
authorized for issuance and sale pursuant to this Agreement and, when issued and
delivered by the Company against payment therefor pursuant to this Agreement,
will be validly issued, fully paid and nonassessable.
(h)         No Applicable Registration or Other Similar Rights. There are no
persons with registration or other similar rights to have any equity or debt
securities registered for sale under the Registration Statement or included in
the offering contemplated by this Agreement, except for such rights as have been
duly waived.
(i)         No Material Adverse Change. Except as otherwise disclosed in the
Prospectus, subsequent to the respective dates as of which information is given
in the Prospectus: (i) there has been no material adverse change in the
condition, financial or otherwise, or in the results of operations or business
of the Company and its subsidiaries, taken as a whole (any such change is called
a “Material Adverse Change”); (ii) the Company and its subsidiaries, considered
as one entity, have not incurred any material liability or obligation, indirect,
direct or contingent, not in the ordinary course of business nor entered into
any material transaction or agreement not in the ordinary course of business:
and (iii) there has been no dividend or distribution of any kind declared, paid
or made by the Company or, except for regular quarterly dividends publicly
announced by the Company or dividends paid to the Company or other subsidiaries,
by any of its subsidiaries on any class of capital stock or repurchase or
redemption by the Company or any of its subsidiaries of any class of capital
stock.
(j)         Independent Accountants. Deloitte & Touche LLP, who has expressed
its opinion with respect to the financial statements (which term as used in this
Agreement includes the related notes thereto) and supporting schedules filed
with the Commission or incorporated by reference as a part of the Registration
Statement and included in the Prospectus, is an independent registered public
accounting firm as required by the Securities Act and the Public Company
Accounting Oversight Board.
(k)         Preparation of the Financial Statements. The financial statements
filed with the Commission as a part of or incorporated by reference in the
Registration Statement and included in the Prospectus present fairly the
consolidated financial position of the Company and its subsidiaries as of and at
the dates indicated and the results of their operations and cash flows for the
periods specified. The supporting schedules included in or incorporated in the
Registration Statement present fairly the information required to be stated
therein. Such financial statements and supporting schedules have been prepared
in conformity with generally accepted accounting principles as applied in the
United States applied on a consistent basis throughout the periods involved,
except as may be expressly stated in the related notes thereto. No other
financial statements or supporting schedules are required to be included in or
incorporated in the Registration Statement.
(l)         eXtensible Business Reporting Language. The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the each Registration Statement fairly presents the information called for in
all material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.
(m)         Incorporation and Good Standing of the Company and its Subsidiaries.
The Company has been duly incorporated and is validly existing as a corporation
in good standing under the laws of Delaware, with corporate power and authority
to own, lease and operate its properties and conduct its business as described
in the Prospectus, and to enter into and perform its obligations under this
Agreement, and is duly qualified to transact business and is in good standing in
each jurisdiction in which the conduct of its business or its ownership or
leasing of property requires such qualification; each subsidiary of the Company
has been duly organized and is validly existing as a corporate entity in good
standing under the laws of its jurisdiction of organization with corporate power
and authority to own, lease and operate its properties and conduct its business
as described in the Prospectus, and is duly qualified to transact business and
is in good standing in each jurisdiction in which the conduct of its business or
its ownership or leasing of property requires such qualification; and, in each
case of the Company and each of its subsidiaries, except to the extent that the
failure to be so qualified or be in such good standing would not result in a
Material Adverse Change.
(n)         Capital Stock Matters. The Company has an authorized capitalization
as set forth in the Prospectus and all of the issued shares of capital stock of
the Company have been duly and validly authorized and issued and are fully paid
and non-assessable and conform to the description of the Common Stock contained
in the Prospectus; and all of the issued shares of capital stock of each
subsidiary of the Company have been duly and validly authorized and issued, are
fully paid and non-assessable and (except for directors’ qualifying shares) are
owned directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims, except to the extent that it would not have a
material adverse effect on the Company and its subsidiaries, taken as a whole.
(o)         Non-Contravention of Existing Instruments; No Further Authorizations
or Approvals Required. The issue and sale of the Placement Shares and the
performance by the Company of its obligations under this Agreement and the
consummation of the transactions herein contemplated will not (i) conflict with
or result in a breach or violation of any of the terms or provisions of, result
in the creation or imposition of a lien, or constitute a default under, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject, (ii)
result in any violation of the provisions of the Certificate of Incorporation or
By-laws of the Company or (iii) result in any violation of any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over the properties or assets of the Company or any of its
subsidiaries or any of their properties, except, with respect to clauses (i) and
(iii), for such conflicts, breaches, violations or defaults as would not
reasonably be expected to result in a Material Adverse Change. No consent,
approval, authorization or other order of, or registration or filing with, any
court or other governmental or regulatory authority or agency, is required for
the Company’s execution, delivery and performance of this Agreement and
consummation of the transactions contemplated hereby and by the Prospectus,
except such as have been obtained or made by the Company and are in full force
and effect under the Securities Act and such consents, approvals,
authorizations, orders, registrations or qualifications as may be required under
state securities or Blue Sky laws in connection with the issuance and sale of
the Placement Shares, applicable state securities or blue sky laws and from
Nasdaq or the Financial Industry Regulatory Authority (“FINRA”).
(p)         No Material Actions or Proceedings. Except as disclosed in the
Prospectus, there are no legal or governmental proceedings pending or, to the
Company’s knowledge, threatened to which the Company or any of its subsidiaries
is or may be a party or of which any property of the Company or any of its
subsidiaries is or may be the subject, which, if determined adversely to the
Company or its subsidiaries, would result in a Material Adverse Change. No
material labor dispute with the employees of the Company or any of its
subsidiaries exists, except as described in the Prospectus, or, to the Company’s
knowledge, is imminent.
(q)         All Necessary Permits, etc. The Company and each subsidiary possess
all certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, other than those the failure to possess or own would not result in a
Material Adverse Change and neither the Company nor any of its subsidiaries has
received any notice of proceedings relating to the revocation or modification
of, or non-compliance with, any such certificate, authorization or permit which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would result in a Material Adverse Change, except as described in the
Prospectus.
(r)         Tax Law Compliance. The Company and each of its subsidiaries have
filed all federal, state, local and foreign tax returns required to be filed or
have requested extensions thereof (except where the failure to file would not,
individually or in the aggregate, result in a Material Adverse Change) and have
paid all taxes required to be paid thereon (except for cases in which the
failure to pay would not result in a Material Adverse Change, or, except as
currently being contested in good faith and for which reserves required by
United States generally accepted accounting principles (“U.S. GAAP”) have been
created in the financial statements of the Company), and no tax deficiency has
been determined adversely to the Company or any of its subsidiaries which has
had (nor does the Company nor any of its subsidiaries have any notice or
knowledge of any tax deficiency which could reasonably be expected to be
determined adversely to the Company or its subsidiaries and which could
reasonably be expected to result in) a Material Adverse Change.
(s)         Company Not an “Investment Company”. The Company has been advised of
the rules and requirements under the Investment Company Act of 1940, as amended
(the “Investment Company Act”). The Company is not, and after receipt of payment
for the Common Stock and the application of the proceeds thereof as described in
the Prospectus will not be, an “investment company” within the meaning of
Investment Company Act.
(t)         Insurance. The Company and each of its subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which they
are engaged; and neither the Company nor any of its subsidiaries has any reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
result in a Material Adverse Change, except as described in the Prospectus.
(u)         No Price Stabilization or Manipulation. The Company has not taken
and will not take, directly or indirectly, any action designed to or that might
be reasonably expected to cause or result in stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Placement Shares.
(v)         Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any subsidiary or any other
person required to be described in the Prospectus which have not been described
as required.
(w)         Exchange Act Compliance. The documents incorporated or deemed to be
incorporated by reference in the Prospectus, at the time they were or hereafter
are filed with the Commission, complied and will comply in all material respects
with the requirements of the Exchange Act, and, when read together with the
other information in the Prospectus, at the Settlement Dates, will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
(x)         No Unlawful Contributions or Other Payments. Neither the Company nor
any of its subsidiaries, nor, to the Company’s knowledge, any director, officer,
employee, agent or representative of the Company or of any of its subsidiaries
or affiliates, has taken or will take any action in furtherance of an offer,
payment, promise to pay, or authorization or approval of the payment or giving
of money, property, gifts or anything else of value, directly or indirectly, to
any “government official” (including any officer or employee of a government or
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office) to influence official action or secure an improper advantage, and the
Company and its subsidiaries and affiliates have conducted their businesses in
compliance with applicable anti-corruption laws, including without limitation,
the Foreign Corrupt Practices Act of 1977, as amended; and have instituted and
maintain and will continue to maintain policies and procedures designed to
promote and achieve compliance with such laws and with the representation and
warranty contained herein.
(y)         Compliance with Money Laundering Laws.     The operations of the
Company and its subsidiaries are and, to the Company’s knowledge, have been
conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements including those of the Currency and
Foreign Transactions Reporting Act of 1970, as amended, the Bank Secrecy Act, as
amended by Title III of the United and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA
PATRIOT ACT), and the applicable anti-money laundering statutes of jurisdictions
where the Company and its subsidiaries conduct business, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency having
jurisdiction over the Company or any of its subsidiaries (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any of its subsidiaries with respect to the Money Laundering Laws is
pending or, to the knowledge of the Company, threatened.
(z)         Compliance with OFAC. None of the Company, any of its subsidiaries
or, to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Office Control of the U.S.
Department of the Treasury (“OFAC”); and the Company will not, directly or
indirectly, use the proceeds of the offering of the Placement Shares hereunder,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.
(aa)         Company’s Accounting System. (r)    The Company maintains a system
of internal control over financial reporting (as such term is defined in Rule
13a-15(f) of the General Rules and Regulations under the Exchange Act (the
“Exchange Act Rules”)) that complies with the requirements of the Exchange Act
and has been designed by the Company’s principal executive officer and principal
financial officer, or under their supervision, to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with U.S. GAAP. The
Company’s internal control over financial reporting is effective and the Company
is not aware of any material weaknesses in its internal control over financial
reporting. Except as described in the Prospectus, since the end of the Company’s
most recent audited fiscal year, there has been no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.
(bb)         Disclosure Controls. The Company maintains disclosure controls and
procedures (as such is defined in Rule 13a-15(e) of the Exchange Act Rules) that
comply with the requirements of the Exchange Act; such disclosure controls and
procedures have been designed to ensure that material information required to be
disclosed by the Company in reports that it files or submit under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management to allow timely decisions regarding disclosures. The
Company has conducted evaluations of the effectiveness of its disclosure
controls as required by Rule 13a-15 of the Exchange Act Rules.
(cc)         Compliance with Environmental Laws. There has been no storage,
generation, transportation, use, handling, treatment, Release or threat of
Release of Hazardous Materials by, relating to or caused by the Company or any
of its subsidiaries (or, to the knowledge of the Company and its subsidiaries,
any other entity for whose acts or omissions the Company or any of its
subsidiaries is or could reasonably be expected to be liable) at, on, under or
from any property or facility now or previously owned, operated or leased by the
Company or any of its subsidiaries, or at, on, under or from any other property
or facility, in violation of any Environmental Laws (as defined below) and in a
manner or amount or to a location that would reasonably be expected to result in
any liability under any Environmental Law, except for any violation or liability
which would not, individually or in the aggregate, have a material adverse
effect. “Hazardous Materials” means any material, chemical, substance, waste,
pollutant, contaminant, compound, mixture, or constituent thereof, in any form
or amount, including petroleum (including crude oil or any fraction thereof) and
petroleum products, natural gas liquids, friable asbestos and friable asbestos
containing materials, naturally occurring radioactive materials, brine, and
drilling mud, regulated by a governmental agency or which can give rise to
liability under any Environmental Law. “Release” means any spilling, leaking,
seepage, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping, disposing, depositing, dispersing, or migrating in, into or
through the environment, or in, into from or through any building or structure.
The Company and its subsidiaries (i) are, and at all prior times were, in
compliance with any and all applicable federal, state, local and foreign laws,
rules, regulations, requirements, decisions, judgments, decrees, orders and the
common law relating to pollution or the protection of the environment, natural
resources or human health or safety, including those relating to the generation,
storage, treatment, use, handling, transportation, Release or threat of Release
of Hazardous Materials (“Environmental Laws”), (ii) have received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses and (iii) are, and at all prior times
were, in compliance with all terms and conditions of any such permit, license or
approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
singly or in the aggregate, have a material adverse effect on the Company and
its subsidiaries, taken as a whole. There are, and at all prior times were, no
costs or liabilities associated with Environmental Laws (including, without
limitation, any capital or operating expenditures required for cleanup, closure
of properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties) which would, singly or in the aggregate, have a
material adverse effect on the Company and its subsidiaries, taken as a whole.
(dd)         Intellectual Property.     Except as disclosed in the Prospectus,
the Company and its subsidiaries own or possess, or can acquire on reasonable
terms, all material Intellectual Property (as defined below) currently employed
by them in connection with the business now operated by them. To the Company’s
knowledge, (i) there is no infringement, misappropriation or violation by third
parties of any such Intellectual Property; (ii) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the rights of the Company and its subsidiaries in or to any such
Intellectual Property; (iii) the Intellectual Property owned by or, to the
Company’s knowledge, exclusively licensed to the Company and its subsidiaries
have not been adjudged invalid or unenforceable, in whole or in part, and there
is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others challenging the validity, scope, or enforceability
of any such Intellectual Property (except for proceedings before any
governmental body or agency in the ordinary course relating to the registration
of any such Intellectual Property); and (iv) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others that
the Company or its subsidiaries infringe, misappropriate or otherwise violate
any Intellectual Property or other proprietary rights of others, in each of (i)
through (iv) above, except as would not reasonably be expected to have a
material adverse effect on the Company. The term “Intellectual Property” as used
herein means foreign, international and domestic patents and all patent rights
associated therewith, and patent applications, inventions, registered and
unregistered trademarks and service marks and all rights associated therewith,
applications to register trademarks or service marks, trade names, trade dress,
copyrights, applications to register copyrights, moral rights, mask works,
applications to register mask works, know-how, trade secrets and all trade
secret rights associated therewith, domain names, domain name applications and
proprietary processes and other similar rights. The Company and its subsidiaries
are not subject to any judgment, order, writ, injunction or decree of any court
or any federal, state, local, foreign or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, or
any arbitrator, nor has it entered into or is it a party to any agreement made
in settlement of any pending or threatened litigation, which materially
restricts or impairs their use of any Intellectual Property. The Company and its
subsidiaries have taken reasonable and customary actions to protect their rights
in confidential information and trade secrets and protect any confidential
information provided to them by any other person. All founders, key employees
and any other employees or contractors involved in the development Intellectual
Property for the Company or any of its subsidiaries have signed confidentiality
and invention assignment agreements (or have confidentiality and invention
assignment provisions in other agreements) with the Company.
(ee)         Listing. The Company is subject to and in compliance in all
material respects with the reporting requirements of Section 13 or Section 15(d)
of the Exchange Act. The Common Stock is registered pursuant to Section 12(b) or
Section 12(g) of the Exchange Act and is listed on the Nasdaq, and the Company
has taken no action designed to, or reasonably likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from Nasdaq, nor has the Company received any
notification that the Commission or Nasdaq is contemplating terminating such
registration or listing.
(ff)         Brokers. Except for Cowen, there is no broker, finder or other
party that is entitled to receive from the Company any brokerage or finder’s fee
or other fee or commission as a result of any transactions contemplated by this
Agreement.
(gg)         No Outstanding Loans or Other Indebtedness. Except as described in
the Prospectus, there are no outstanding loans, advances (except normal advances
for business expenses in the ordinary course of business) or guarantees or
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of the members of any of them.
(hh)     No Reliance. The Company has not relied upon Cowen or legal counsel for
Cowen for any legal, tax or accounting advice in connection with the offering
and sale of the Placement Shares.
(ii)     Cowen Purchases. The Company acknowledges and agrees that Cowen has
informed the Company that Cowen may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell shares of Common Stock
for its own account while this Agreement is in effect.
(jj)     FINRA Exemption. To enable Cowen to rely on Rule 5110(b)(7)(C)(i) of
FINRA, the Company represents that the Company (i) has a non-affiliate, public
common equity float of at least $150 million or a non-affiliate, public common
equity float of at least $100 million and annual trading volume of at least
three million shares and (ii) has been subject to the Exchange Act reporting
requirements for a period of at least 36 months.
(kk)     Compliance with Laws. The Company has not been advised, and has no
reason to believe, that it and each of its subsidiaries are not conducting
business in compliance with all applicable laws, rules and regulations of the
jurisdictions in which it is conducting business, except where failure to be so
in compliance would not result in a Material Adverse Change.
Any certificate signed by an officer of the Company and delivered to Cowen or to
counsel for Cowen shall be deemed to be a representation and warranty by the
Company to Cowen as to the matters set forth therein.
The Company acknowledges that Cowen and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
Cowen, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.
7.      Covenants of the Company. The Company covenants and agrees with Cowen
that:
(a)         Registration Statement Amendments. After the date of this Agreement
and during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by Cowen under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), (i) the Company will notify Cowen promptly of the time when
any subsequent amendment to the Registration Statement, other than documents
incorporated by reference, has been filed with the Commission and/or has become
effective or any subsequent supplement to the Prospectus has been filed and of
any request by the Commission for any amendment or supplement to the
Registration Statement or Prospectus or for additional information, (ii) the
Company will prepare and file with the Commission, promptly upon Cowen’s
request, any amendments or supplements to the Registration Statement or
Prospectus that, in Cowen’s reasonable opinion, may be necessary or advisable in
connection with the distribution of the Placement Shares by Cowen (provided,
however, that the failure of Cowen to make such request shall not relieve the
Company of any obligation or liability hereunder, or affect Cowen’s right to
rely on the representations and warranties made by the Company in this
Agreement); (iii) the Company will not file any amendment or supplement to the
Registration Statement or Prospectus, other than documents incorporated by
reference, relating to the Placement Shares or a security convertible into the
Placement Shares unless a copy thereof has been submitted to Cowen within a
reasonable period of time before the filing and Cowen has not reasonably
objected thereto (provided, however, that the failure of Cowen to make such
objection shall not relieve the Company of any obligation or liability
hereunder, or affect Cowen’s right to rely on the representations and warranties
made by the Company in this Agreement) and the Company will furnish to Cowen at
the time of filing thereof a copy of any document that upon filing is deemed to
be incorporated by reference into the Registration Statement or Prospectus,
except for those documents available via EDGAR; and (iv) the Company will cause
each amendment or supplement to the Prospectus, other than documents
incorporated by reference, to be filed with the Commission as required pursuant
to the applicable paragraph of Rule 424(b) of the Securities Act.
(b)         Notice of Commission Stop Orders. The Company will advise Cowen,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued.
(c)         Delivery of Prospectus; Subsequent Changes. During any period in
which a Prospectus relating to the Placement Shares is required to be delivered
by Cowen under the Securities Act with respect to a pending sale of the
Placement Shares, (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), the Company will use
its commercially reasonable efforts to comply with all requirements imposed upon
it by the Securities Act, as from time to time in force, and to file on or
before their respective due dates (taking into account any extensions available
under the Exchange Act) all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Sections 13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange
Act. If during such period any event occurs as a result of which the Prospectus
as then amended or supplemented would include an untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances then existing, not misleading, or if during
such period it is necessary to amend or supplement the Registration Statement or
Prospectus to comply with the Securities Act, the Company will promptly notify
Cowen to suspend the offering of Placement Shares during such period and the
Company will promptly amend or supplement the Registration Statement or
Prospectus (at the expense of the Company) so as to correct such statement or
omission or effect such compliance; provided, however, that the Company may
delay the filing of any amendment or supplement, if in the reasonable judgment
of the Company, it is in the best interest of the Company.
(d)         Listing of Placement Shares. During any period in which the
Prospectus relating to the Placement Shares is required to be delivered by Cowen
under the Securities Act with respect to a pending sale of the Placement Shares
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will use its commercially
reasonable efforts to cause the Placement Shares to be listed on Nasdaq and to
qualify the Placement Shares for sale under the securities laws of such
jurisdictions as Cowen reasonably designates and to continue such qualifications
in effect so long as required for the distribution of the Placement Shares;
provided, however, that the Company shall not be required in connection
therewith to qualify as a foreign corporation or dealer in securities or file a
general consent to service of process in any jurisdiction.
(e)         Delivery of Registration Statement and Prospectus. The Company will
furnish to Cowen and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as Cowen may
from time to time reasonably request and, at Cowen’s request, will also furnish
copies of the Prospectus to each exchange or market on which sales of the
Placement Shares may be made; provided, however, that the Company shall not be
required to furnish any document (other than the Prospectus) to Cowen to the
extent such document is available on EDGAR.
(f)         Earnings Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement (which need not be audited) complying with Section 11(a) of the
Securities Act and the rules and regulations of the Commission thereunder
(including, at the option of the Company, Rule 158 under the Securities Act).
(g)         Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, in accordance with
the provisions of Section 11 hereunder, will pay the following expenses all
incident to the performance of its obligations hereunder, including, but not
limited to, expenses relating to (i) the preparation, printing and filing of the
Registration Statement and each amendment and supplement thereto, of each
Prospectus and of each amendment and supplement thereto, (ii) the preparation,
issuance and delivery of the Placement Shares, (iii) the qualification of the
Placement Shares under securities laws in accordance with the provisions of
Section 7(d) of this Agreement, including filing fees (provided, however, that
any fees or disbursements of counsel for Cowen in connection therewith shall be
paid by Cowen except as set forth in (vii) below), (iv) the printing and
delivery to Cowen of copies of the Prospectus and any amendments or supplements
thereto, and of this Agreement, (v) the fees and expenses incurred in connection
with the listing or qualification of the Placement Shares for trading on Nasdaq,
(vi) the filing fees and expenses, if any, of the Commission, and, (vii) the
reasonable fees and disbursements of Cowen’s counsel in an amount not to exceed
$50,000.
(h)     Use of Proceeds. The Company will use the Net Proceeds as described in
the Prospectus in the section entitled “Use of Proceeds.”
(i)     Notice of Other Sales. During the pendency of any Placement Notice given
hereunder and through the final Settlement Date for any Placement Shares sold
pursuant to such Placement Notice, the Company shall provide Cowen notice as
promptly as reasonably possible before it offers to sell, contracts to sell,
sells, grants any option to sell or otherwise disposes of any shares of Common
Stock (other than Placement Shares offered pursuant to the provisions of this
Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire Common Stock; provided, that such
notice shall not be required in connection with the (i) issuance, grant or sale
of Common Stock, options to purchase shares of Common Stock or Common Stock
issuable upon the exercise of options or other equity awards pursuant to any
stock option, stock bonus or other stock plan or arrangement described in the
Prospectus, (ii) the issuance of securities in connection with an acquisition,
merger or sale or purchase of assets; (iii) the issuance or sale of Common Stock
pursuant to any dividend reinvestment plan that the Company may adopt from time
to time provided the implementation of such is disclosed to Cowen in advance;
(iv) any shares of Common Stock issuable upon the exchange, conversion or
redemption of securities or the exercise of warrants, options or other rights in
effect or outstanding; or (v) the issuance of common stock in privately
negotiated transactions to vendors, customers, investors, consultants, strategic
partners or potential strategic partners.
(j)         Change of Circumstances. The Company will, at any time during a
fiscal quarter in which the Company intends to tender a Placement Notice or sell
Placement Shares, advise Cowen promptly after it shall have received notice or
obtained knowledge thereof, of any information or fact that would alter or
affect in any material respect any opinion, certificate, letter or other
document provided to Cowen pursuant to this Agreement.
(k)         Due Diligence Cooperation. The Company will cooperate with any
reasonable due diligence review conducted by Cowen or its agents in connection
with the transactions contemplated hereby, including, without limitation,
providing information and making available documents and senior corporate
officers, during regular business hours and at the Company’s principal offices,
as Cowen may reasonably request.
(l)         Required Filings Relating to Placement of Placement Shares. The
Company agrees that on such dates as the Securities Act shall require, the
Company will (i) file a prospectus supplement with the Commission under the
applicable paragraph of Rule 424(b) under the Securities Act (each and every
filing under Rule 424(b), a “Filing Date”), which prospectus supplement will set
forth, within the relevant period, the amount of Placement Shares sold through
Cowen, the Net Proceeds to the Company and the compensation payable by the
Company to Cowen with respect to such Placement Shares, and (ii) deliver such
number of copies of each such prospectus supplement to each exchange or market
on which such sales were effected as may be required by the rules or regulations
of such exchange or market. Notwithstanding the foregoing provisions, nothing
herein shall be construed to restrict the Company’s ability to file a
registration statement under the Securities Act.
(m)         Representation Dates; Certificate. On or prior to the First Delivery
Date and each time the Company (i) files the Prospectus relating to the
Placement Shares or amends or supplements the Registration Statement or the
Prospectus relating to the Placement Shares (other than a prospectus supplement
filed in accordance with Section 7(l) of this Agreement) by means of a
post-effective amendment, sticker, or supplement but not by means of
incorporation of document(s) by reference to the Registration Statement or the
Prospectus relating to the Placement Shares; (ii) files an annual report on Form
10-K under the Exchange Act; (iii) files its quarterly reports on Form 10-Q
under the Exchange Act; or (iv) files a report on Form 8-K containing amended
financial information (other than an earnings release) under the Exchange Act
(each date of filing of one or more of the documents referred to in clauses (i)
through (iv) shall be a “Representation Date”); the Company shall furnish Cowen
(but in the case of clause (iv) above only if (1) a Placement Notice is pending,
and (2) Cowen reasonably determines that the information contained in such Form
8-K is material to a holder of Common Stock with a certificate, in the form
attached hereto as Exhibit 7(m) within three (3) Trading Days of any
Representation Date if requested by Cowen. The requirement to provide a
certificate under this Section 7(m) shall be waived for any Representation Date
occurring at a time at which no Placement Notice is pending, which waiver shall
continue until the earlier to occur of the date the Company delivers a Placement
Notice hereunder (which for such calendar quarter shall be considered a
Representation Date) and the next occurring Representation Date; provided,
however, that such waiver shall not apply for any Representation Date on which
the Company files its annual report on Form 10-K. Notwithstanding the foregoing,
if the Company subsequently decides to sell Placement Shares following a
Representation Date when the Company relied on such waiver and did not provide
Cowen with a certificate under this Section 7(m), then before the Company
delivers the Placement Notice or Cowen sells any Placement Shares, the Company
shall provide Cowen with a certificate, in the form attached hereto as Exhibit
7(m), dated the date of the Placement Notice.
(n)         Legal Opinion. On or prior to the First Delivery Date, the Company
shall cause to be furnished to Cowen a written opinion and negative assurance
statement of Davis Polk & Wardwell LLP (“Company Counsel”), or other counsel
reasonably satisfactory to Cowen, in form and substance satisfactory to Cowen
and its counsel, dated the date that the opinion is required to be delivered,
substantially similar to the form attached hereto as Exhibit 7(n)(i), and within
three (3) Trading Days of each Representation Date with respect to which the
Company is obligated to deliver a certificate in the form attached hereto as
Exhibit 7(m) for which no waiver is applicable, the Company shall cause to be
furnished to Cowen a negative assurance statement of Company Counsel or other
counsel reasonably satisfactory to Cowen, in form and substance satisfactory to
Cowen and its counsel, dated the date that the negative assurance statement is
required to be delivered, modified, as necessary, to relate to the Registration
Statement and the Prospectus as then amended or supplemented; provided, however,
the Company shall not be required to furnish any such statement if the Company
does not intend to deliver a Placement Notice in such calendar quarter until
such time as the Company delivers its next Placement Notice; provided, further,
that the Company’s obligation to have Company Counsel furnish a negative
assurance statement is conditioned upon counsel to Cowen furnishing a negative
assurance statement dated as of the same such date; provided, however, that in
lieu of such statement for subsequent Representation Dates, counsel may furnish
Cowen with a letter (a “Reliance Letter”) to the effect that Cowen may rely on a
prior opinion or statement delivered under this Section 7(n) to the same extent
as if it were dated the date of such letter (except that statements in such
prior opinion or statement shall be deemed to relate to the Registration
Statement and the Prospectus as amended or supplemented at such Representation
Date).
(o)         Comfort Letter. On or prior to the First Delivery Date and within
three (3) Trading Days of each Representation Date with respect to which the
Company is obligated to deliver a certificate in the form attached hereto as
Exhibit 7(m) for which no waiver is applicable, the Company shall cause its
independent accountants to furnish Cowen letter (the “Comfort Letter”), dated
the date the Comfort Letter is delivered, in form and substance satisfactory to
Cowen, (i) confirming that they are an independent registered public accounting
firm within the meaning of the Securities Act and the PCAOB, (ii) stating, as of
such date, the conclusions and findings of such firm with respect to the
financial information and other matters ordinarily covered by accountants’
“comfort letters” to Cowen in connection with registered public offerings (the
first such letter, the “Initial Comfort Letter”) and (iii) updating the Initial
Comfort Letter with any information that would have been included in the Initial
Comfort Letter had it been given on such date and modified as necessary to
relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter.
(p)         Market Activities. The Company will not, directly or indirectly, (i)
take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares or (ii) sell, bid for, or purchase the Placement Shares to be
issued and sold pursuant to this Agreement, or pay anyone any compensation for
soliciting purchases of the Placement Shares other than Cowen; provided,
however, that the Company may bid for and purchase shares of its Common Stock in
accordance with Rule 10b-18 under the Exchange Act.
(q)         Insurance. The Company and its subsidiaries shall maintain, or cause
to be maintained, insurance in such amounts and covering such risks as is
reasonable and customary for the business for which it is engaged.
(r)         Compliance with Laws. The Company and each of its subsidiaries shall
maintain, or cause to be maintained, all material environmental permits,
licenses and other authorizations required by federal, state and local law in
order to conduct their businesses as described in the Prospectus, and the
Company and each of its subsidiaries shall conduct their businesses, or cause
their businesses to be conducted, in substantial compliance with such permits,
licenses and authorizations and with applicable environmental laws, except where
the failure to maintain or be in compliance with such permits, licenses and
authorizations could not reasonably be expected to result in a Material Adverse
Change.
(s)         Investment Company Act. The Company will conduct its affairs in such
a manner so as to reasonably ensure that neither it nor its subsidiaries will be
or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretation as to entities
that are not considered an investment company.
(t)         Securities Act and Exchange Act. The Company will use its best
efforts to comply with all requirements imposed upon it by the Securities Act
and the Exchange Act as from time to time in force, so far as necessary to
permit the continuance of sales of, or dealings in, the Placement Shares as
contemplated by the provisions hereof and the Prospectus.
(u)         No Offer to Sell. Other than the Prospectus or a free writing
prospectus (as defined in Rule 405 under the Securities Act) approved in advance
by the Company and Cowen in its capacity as principal or agent hereunder,
neither Cowen nor the Company (including its agents and representatives, other
than Cowen in its capacity as such) will make, use, prepare, authorize, approve
or refer to any written communication (as defined in Rule 405 under the
Securities Act), required to be filed with the Commission, that constitutes an
offer to sell or solicitation of an offer to buy Common Stock hereunder
(v)         Sarbanes-Oxley Act. The Company and its subsidiaries will use their
best efforts to comply with all effective applicable provisions of the
Sarbanes-Oxley Act.
8.      Conditions to Cowen’s Obligations. The obligations of Cowen hereunder
with respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by Cowen of a due diligence review satisfactory to Cowen in its
reasonable judgment, and to the continuing satisfaction (or waiver by Cowen in
its sole discretion) of the following additional conditions:
(a)         Registration Statement Effective. The Registration Statement shall
be effective and shall be available for (i) all sales of Placement Shares issued
pursuant to all prior Placement Notices and (ii) the sale of all Placement
Shares contemplated to be issued by any Placement Notice.
(b)         No Material Notices. None of the following events shall have
occurred and be continuing: (i) receipt by the Company or any of its
subsidiaries of any request for additional information from the Commission or
any other federal or state governmental authority during the period of
effectiveness of the Registration Statement, the response to which would require
any post-effective amendments or supplements to the Registration Statement or
the Prospectus; (ii) the issuance by the Commission or any other federal or
state governmental authority of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings for that
purpose; (iii) receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Placement Shares for sale in any jurisdiction or the initiation or threatening
of any proceeding for such purpose; or (iv) the occurrence of any event that
makes any material statement made in the Registration Statement or the
Prospectus or any material document incorporated or deemed to be incorporated
therein by reference untrue in any material respect or that requires the making
of any changes in the Registration Statement, related Prospectus or such
documents so that, in the case of the Registration Statement, it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading and, that in the case of the Prospectus, it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
(c)         No Misstatement or Material Omission. Cowen shall not have advised
the Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in Cowen’s
reasonable opinion is material, or omits to state a fact that in Cowen’s opinion
is material and is required to be stated therein or is necessary to make the
statements therein not misleading.
(d)         Material Changes. Except as contemplated in the Prospectus, or
disclosed in the Company’s reports filed with the Commission, there shall not
have been any material adverse change, on a consolidated basis, in the
authorized capital stock of the Company or any Material Adverse Change or any
development that could reasonably be expected to result in a Material Adverse
Change, or any downgrading in or withdrawal of the rating assigned to any of the
Company’s securities (other than asset backed securities) by any rating
organization or a public announcement by any rating organization that it has
under surveillance or review its rating of any of the Company’s securities
(other than asset backed securities), the effect of which, in the case of any
such action by a rating organization described above, in the reasonable judgment
of Cowen (without relieving the Company of any obligation or liability it may
otherwise have), is so material as to make it impracticable or inadvisable to
proceed with the offering of the Placement Shares on the terms and in the manner
contemplated in the Prospectus.
(e)         Company Counsel Legal Opinion. Cowen shall have received the
opinions of Company Counsel required to be delivered pursuant to Section 7(n) on
or before the date on which such delivery of such opinion is required pursuant
to Section 7(n).
(f)         Cowen Counsel Legal Opinion. Cowen shall have received from Duane
Morris LLP, counsel for Cowen, such opinion or opinions, on or before the date
on which the delivery of the Company Counsel legal opinion is required pursuant
to Section 7(n), with respect to such matters as Cowen may reasonably require,
and the Company shall have furnished to such counsel such documents as they
request for enabling them to pass upon such matters.
(g)         Comfort Letter. Cowen shall have received the Comfort Letter
required to be delivered pursuant to Section 7(o) on or before the date on which
such delivery of such Comfort Letter is required pursuant to Section 7(o).
(h)         Representation Certificate. Cowen shall have received the
certificate required to be delivered pursuant to Section 7(m) on or before the
date on which delivery of such certificate is required pursuant to Section 7(m).
(i)         Secretary’s Certificate. On or prior to the First Delivery Date,
Cowen shall have received a certificate, signed on behalf of the Company by its
corporate Secretary, in form and substance satisfactory to Cowen and its
counsel.
(j)         No Suspension. Trading in the Common Stock shall not have been
suspended on Nasdaq.
(k)         Other Materials. On each date on which the Company is required to
deliver a certificate pursuant to Section 7(m), the Company shall have furnished
to Cowen such appropriate further information, certificates and documents as
Cowen may have reasonably requested. All such opinions, certificates, letters
and other documents shall have been in compliance with the provisions hereof.
The Company will furnish Cowen with such conformed copies of such opinions,
certificates, letters and other documents as Cowen shall have reasonably
requested.
(l)         Securities Act Filings Made. All filings with the Commission
required by Rule 424 under the Securities Act to have been filed prior to the
issuance of any Placement Notice hereunder shall have been made within the
applicable time period prescribed for such filing by Rule 424.
(m)         Approval for Listing. The Placement Shares shall either have been
(i) approved for listing on Nasdaq, subject only to notice of issuance, or (ii)
the Company shall have filed an application for listing of the Placement Shares
on Nasdaq at, or prior to, the issuance of any Placement Notice.
(n)         No Termination Event. There shall not have occurred any event that
would permit Cowen to terminate this Agreement pursuant to Section 11(a).
9.      Indemnification and Contribution.
(a)         Company Indemnification. The Company agrees to indemnify and hold
harmless Cowen, the directors, officers, partners, employees and agents of Cowen
and each person, if any, who (i) controls Cowen within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, or (ii) is controlled
by or is under common control with Cowen (a “Cowen Affiliate”) from and against
any and all losses, claims, liabilities, expenses and damages (including, but
not limited to, any and all reasonable investigative, legal and other expenses
incurred in connection with, and any and all amounts paid in settlement (in
accordance with Section 9(c)) of, any action, suit or proceeding between any of
the indemnified parties and any indemnifying parties or between any indemnified
party and any third party, or otherwise, or any claim asserted), as and when
incurred, to which Cowen, or any such person, may become subject under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or are based, directly or
indirectly, on (x) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or the Prospectus or any
amendment or supplement to the Registration Statement or the Prospectus or in
any free writing prospectus or (y) the omission or alleged omission to state in
any such document a material fact required to be stated in it or necessary to
make the statements in it not misleading; provided, however, that this indemnity
agreement shall not apply to the extent that such loss, claim, liability,
expense or damage arises from the sale of the Placement Shares pursuant to this
Agreement and is caused directly or indirectly by an untrue statement or
omission made in reliance upon and in conformity with the Agent’s Information.
This indemnity agreement will be in addition to any liability that the Company
might otherwise have.
(b)         Cowen Indemnification. Cowen agrees to indemnify and hold harmless
the Company and its directors and each officer of the Company that signed the
Registration Statement, and each person, if any, who (i) controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (ii) is controlled by or is under common control with the
Company (a “Company Affiliate”) against any and all loss, liability, claim,
damage and expense described in the indemnity contained in Section 9(a), as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration Statement (or any
amendments thereto), the Prospectus (or any amendment or supplement thereto) or
in any free writing prospectus in reliance upon and in conformity with Agent’s
Information.
(c)         Procedure. Any party that proposes to assert the right to be
indemnified under this Section 9 will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section 9, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
will not relieve the indemnifying party from (i) any liability that it might
have to any indemnified party otherwise than under this Section 9 and (ii) any
liability that it may have to any indemnified party under the foregoing
provision of this Section 9 unless, and only to the extent that, such omission
results in the forfeiture of substantive rights or defenses by the indemnifying
party. If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly notified, to assume the defense of the action, with
counsel reasonably satisfactory to the indemnified party, and after notice from
the indemnifying party to the indemnified party of its election to assume the
defense, the indemnifying party will not be liable to the indemnified party for
any legal or other expenses except as provided below and except for the
reasonable costs of investigation subsequently incurred by the indemnified party
in connection with the defense. The indemnified party will have the right to
employ its own counsel in any such action, but the fees, expenses and other
charges of such counsel will be at the expense of such indemnified party unless
(1) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (2) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, (3) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party) or (4) the indemnifying party has not in
fact employed counsel to assume the defense of such action within a reasonable
time after receiving notice of the commencement of the action, in each of which
cases the reasonable fees, disbursements and other charges of counsel will be at
the expense of the indemnifying party or parties. It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time for all such indemnified party or
parties. All such fees, disbursements and other charges will be reimbursed by
the indemnifying party promptly as they are incurred after the indemnifying
party receives a written invoice relating to fees, disbursements and other
charges in reasonable detail. An indemnifying party will not, in any event, be
liable for any settlement of any action or claim effected without its written
consent. No indemnifying party shall, without the prior written consent of each
indemnified party, settle or compromise or consent to the entry of any judgment
in any pending or threatened claim, action or proceeding relating to the matters
contemplated by this Section 9 (whether or not any indemnified party is a party
thereto), unless such settlement, compromise or consent includes an
unconditional release of each indemnified party from all liability arising or
that may arise out of such claim, action or proceeding.
(d)         Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in the
foregoing paragraphs of this Section 9 is applicable in accordance with its
terms but for any reason is held to be unavailable from the Company or Cowen,
the Company and Cowen will contribute to the total losses, claims, liabilities,
expenses and damages (including any investigative, legal and other expenses
reasonably incurred in connection with, and any amount paid in settlement of,
any action, suit or proceeding or any claim asserted, but after deducting any
contribution received by the Company from persons other than Cowen, such as
persons who control the Company within the meaning of the Securities Act,
officers of the Company who signed the Registration Statement and directors of
the Company, who also may be liable for contribution) to which the Company and
Cowen may be subject in such proportion as shall be appropriate to reflect the
relative benefits received by the Company on the one hand and Cowen on the
other. The relative benefits received by the Company on the one hand and Cowen
on the other hand shall be deemed to be in the same proportion as the total Net
Proceeds from the sale of the Placement Shares (before deducting expenses)
received by the Company bear to the total compensation received by Cowen from
the sale of Placement Shares on behalf of the Company. If, but only if, the
allocation provided by the foregoing sentence is not permitted by applicable
law, the allocation of contribution shall be made in such proportion as is
appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault of the Company, on the one hand,
and Cowen, on the other, with respect to the statements or omission that
resulted in such loss, claim, liability, expense or damage, or action in respect
thereof, as well as any other relevant equitable considerations with respect to
such offering. Such relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company or Cowen, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and Cowen agree that it would not be just and
equitable if contributions pursuant to this Section 9(d) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or action in respect thereof, referred to above in this
Section 9(d) shall be deemed to include, for the purpose of this Section 9(d),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 9(c) hereof. Notwithstanding the foregoing
provisions of this Section 9(d), Cowen shall not be required to contribute any
amount in excess of the commissions received by it under this Agreement and no
person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 9(d), any person who controls a party to this Agreement within the
meaning of the Securities Act, and any officers, directors, partners, employees
or agents of Cowen, will have the same rights to contribution as that party, and
each officer of the Company who signed the Registration Statement will have the
same rights to contribution as the Company, subject in each case to the
provisions hereof. Any party entitled to contribution, promptly after receipt of
notice of commencement of any action against such party in respect of which a
claim for contribution may be made under this Section 9(d), will notify any such
party or parties from whom contribution may be sought, but the omission to so
notify will not relieve that party or parties from whom contribution may be
sought from any other obligation it or they may have under this Section 9(d)
except to the extent that the failure to so notify such other party materially
prejudiced the substantive rights or defenses of the party from whom
contribution is sought. Except for a settlement entered into pursuant to the
last sentence of Section 9(c) hereof, no party will be liable for contribution
with respect to any action or claim settled without its written consent if such
consent is required pursuant to Section 9(c) hereof.
10.      Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of Cowen, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.
11.      Termination.
(a)         Cowen shall have the right by giving notice as hereinafter specified
at any time to terminate this Agreement if (i) any Material Adverse Change, or
any development that could reasonably be expected to result in a Material
Adverse Change has occurred that, in the reasonable judgment of Cowen, may
materially impair the ability of Cowen to sell the Placement Shares hereunder,
(ii) the Company shall have failed, refused or been unable to perform any
agreement on its part to be performed hereunder; provided, however, in the case
of any failure of the Company to deliver (or cause another person to deliver)
any certification, opinion, or letter required under Sections 7(m), 7(n), or
7(o), Cowen’s right to terminate shall not arise unless such failure to deliver
(or cause to be delivered) continues for more than thirty (30) days from the
date such delivery was required; or (iii) any suspension or limitation of
trading in the Placement Shares or in securities generally on Nasdaq shall have
occurred. Any such termination shall be without liability of any party to any
other party except that the provisions of Section 7(g) (Expenses), Section 9
(Indemnification and Contribution), Section 10 (Representations and Agreements
to Survive Delivery), Section 16 (Applicable Law; Consent to Jurisdiction) and
Section 17 (Waiver of Jury Trial) hereof shall remain in full force and effect
notwithstanding such termination. If Cowen elects to terminate this Agreement as
provided in this Section 11(a), Cowen shall provide the required notice as
specified in Section 12 (Notices).
(b)         The Company shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall remain in
full force and effect notwithstanding such termination.
(c)         Cowen shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall remain in
full force and effect notwithstanding such termination.
(d)         Unless earlier terminated pursuant to this Section 11, this
Agreement shall automatically terminate upon the issuance and sale of all of the
Placement Shares through Cowen on the terms and subject to the conditions set
forth herein; provided that the provisions of Section 7(g), Section 9, Section
10, Section 16 and Section 17 hereof shall remain in full force and effect
notwithstanding such termination.
(e)         This Agreement shall remain in full force and effect unless
terminated pursuant to Sections 11(a), (b), (c), or (d) above or otherwise by
mutual agreement of the parties; provided, however, that any such termination by
mutual agreement shall in all cases be deemed to provide that Section 7(g),
Section 9, Section 10, Section 16 and Section 17 shall remain in full force and
effect. Upon termination of this Agreement, the Company shall not have any
liability to Cowen for any discount, commission or other compensation with
respect to any Placement Shares not otherwise sold by Cowen under this
Agreement, except with respect to reimbursement of expenses pursuant to Section
7(g).
(f)         Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by Cowen or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such Placement Shares shall settle in accordance with the provisions of
this Agreement.
12.      Notices. All notices or other communications required or permitted to
be given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified in this Agreement, and if sent
to Cowen, shall be delivered to Cowen at Cowen and Company, LLC, 599 Lexington
Avenue, New York, NY 10022, fax no. 646-562-1124, Attention: General Counsel
with a copy to Duane Morris LLP, attention: James T. Seery, e-mail
jtseery@duanemorris.com; or if sent to the Company, shall be delivered to
TerraVia Holdings, Inc., 225 Gateway Boulevard, South San Francisco, CA 94080
attention: Paul Quinlan, e-mail: pquinlan@terravia.com, with a copy to Davis
Polk & Wardwell LLP, attention: Alan Denenberg, e-mail:
alan.denenberg@davispolk.com. Each party to this Agreement may change such
address for notices by sending to the parties to this Agreement written notice
of a new address for such purpose. Each such notice or other communication shall
be deemed given (i) when delivered personally or by verifiable facsimile
transmission (with an original to follow) on or before 4:30 p.m., New York City
time, on a Business Day (as defined below), or, if such day is not a Business
Day on the next succeeding Business Day, (ii) on the next Business Day after
timely delivery to a nationally-recognized overnight courier and (iii) on the
Business Day actually received if deposited in the U.S. mail (certified or
registered mail, return receipt requested, postage prepaid). For purposes of
this Agreement, “Business Day” shall mean any day on which the Nasdaq and
commercial banks in the City of New York are open for business.
13.      Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the Company and Cowen and their respective successors and
the affiliates, controlling persons, officers and directors referred to in
Section 9 hereof. References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party; provided, however, that Cowen may assign its
rights and obligations hereunder to an affiliate of Cowen without obtaining the
Company’s consent.
14.      Adjustments for Share Splits. The parties acknowledge and agree that
all share-related numbers contained in this Agreement shall be adjusted to take
into account any share split, share dividend or similar event effected with
respect to the Common Stock.
15.      Entire Agreement; Amendment; Severability. This Agreement (including
all schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and Cowen. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.
16.      Applicable Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the principles of conflicts of laws. Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.
17.      Waiver of Jury Trial. The Company and Cowen each hereby irrevocably
waives any right it may have to a trial by jury in respect of any claim based
upon or arising out of this Agreement or any transaction contemplated hereby.
18.      Absence of Fiduciary Relationship. The Company acknowledges and agrees
that:
(a)         Cowen has been retained solely to act as sales agent in connection
with the sale of the Common Stock and that no fiduciary, advisory or agency
relationship between the Company and Cowen has been created in respect of any of
the transactions contemplated by this Agreement, irrespective of whether Cowen
has advised or is advising the Company on other matters;
(b)         the Company is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated by this Agreement;
(c)         the Company has been advised that Cowen and its affiliates are
engaged in a broad range of transactions which may involve interests that differ
from those of the Company and that Cowen has no obligation to disclose such
interests and transactions to the Company by virtue of any fiduciary, advisory
or agency relationship; and
(d)         the Company waives, to the fullest extent permitted by law, any
claims it may have against Cowen, for breach of fiduciary duty or alleged breach
of fiduciary duty and agrees that Cowen shall have no liability (whether direct
or indirect) to the Company in respect of such a fiduciary claim or to any
person asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, partners, employees or creditors of the Company.
19.      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile transmission.
20.      Definitions. As used in this Agreement, the following term has the
meaning set forth below:
(a)         “Applicable Time” means the date of this Agreement, each
Representation Date, the date on which a Placement Notice is given, and any date
on which Placement Shares are sold hereunder.
(b)    “Agent’s Information” means, solely the following information in the
Prospectus:
the third sentence of the eighth paragraph under the caption “Plan of
Distribution” in the Prospectus.
 


[Remainder of Page Intentionally Blank]



If the foregoing correctly sets forth the understanding between the Company and
Cowen, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and Cowen.
Very truly yours,


COWEN AND COMPANY, LLC




By:  _/s/ Robert Sine___________
Name: Robert Sine
Title: Managing Director






ACCEPTED as of the date
first-above written:


TERRAVIA HOLDINGS, INC.




By: _/s/ Tyler Painter_____________
Name: Tyler Painter
Title: COO/CFO






    
    
    